DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are presented for examination.


Specification
The title of the invention is not descriptive. A new title is required that is clearly indicative of the invention to which the claims are directed. 


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 recites limitations “a storage unit configured to” and “a transmission unit configured to” that invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for the claimed function. The Specification fails to disclose sufficient structure to perform the aforementioned claim limitations, and the claim limitations are not limited to hardware. Additionally, the corresponding structure does not include an algorithm that transforms the general purpose computer to the special purpose computer programmed 
	Dependent claims 2-9 are also rejected for the same rationale as they contain the same deficiencies as independent claim 1. 
Applicant may:
(a) Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b) Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c) Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If Applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a) 	Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b) Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Claim 10 recites the limitation “a step of storing, into a storage unit” that invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for the claimed function. The Specification fails to disclose sufficient structure to perform the aforementioned claim limitations, and the claim limitations are not limited to hardware. Additionally, the corresponding structure does not include an algorithm that transforms the general purpose computer to the special purpose computer programmed to perform the specified claim limitations. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
	Applicant may:
(a) Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b) Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c) Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If Applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a) 	Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or 
(b) Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim 11 recites limitations “an acquisition unit configured to” and “a processing unit configured to” that invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for the claimed function. The Specification fails to disclose sufficient structure to perform the aforementioned claim limitations, and the claim limitations are not limited to hardware. Additionally, the corresponding structure does not include an algorithm that transforms the general purpose computer to the special purpose computer programmed to perform the specified claim limitations. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
	Dependent claims 12-19 are also rejected for the same rationale as they contain the same deficiencies as independent claim 11. 
Applicant may:
(a) Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b) Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 

If Applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a) 	Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b) Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim 20 recites limitations “a step of acquiring” and “a step of processing content” that invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for the claimed function. The Specification fails to disclose sufficient structure to perform the aforementioned claim limitations, and the claim limitations are not limited to hardware. Additionally, the corresponding structure does not include an algorithm that transforms the general purpose computer to the special purpose computer programmed to perform the specified claim limitations. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:

(b) Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c) Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If Applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a) 	Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b) Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for 
 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 11-13, 16, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pathak et al. (U.S. 8,271,561).

With respect to claim 11, Pathak teaches an information processing apparatus comprising: an acquisition unit configured to acquire profile identification information (Pathak, Fig. 2, elements 157, 205, 210, 215; col. 6, lines 14-23) in which information indicating a plurality of profile elements regarding content is connected (Pathak, Figs. 4A and 4B; col. 11, line 30 – col. 12, line 15); and a processing unit configured to process content on a basis of profile identification information (Pathak, col. 12, lines 17-67).

With respect to claim 12, Pathak teaches the invention described in claim 11, including the information processing apparatus wherein processability of the content by the processing unit is determined on a basis of information indicated in each profile element included in the profile identification information (Pathak, col. 12, lines 17-67).

With respect to claim 13, Pathak teaches the invention described in claim 12, including the information processing apparatus wherein the profile identification information includes at least a profile 

With respect to claim 16, Pathak teaches the invention described in claim 12, including the information processing apparatus wherein at least one of the plurality of profile elements contains a nested profile element (Pathak, Fig. 2, elements 157, 205, 210, 215; col. 6, line 24 – col. 7, line 42) describing classification of a profile element or other supplemental information (Pathak, Fig. 4A; col. 11, line 30 – col. 12, line 15), and processability of the content is determined on a basis of whether or not the processing unit supports a profile of content indicated in a profile element, and further, whether or not the processing unit supports classification of a profile element indicated in a nested profile element or other supplemental information (Pathak, Fig. 4A; col. 11, line 30 – col. 12, line 15).

With respect to claim 20, Pathak teaches an information processing method comprising: a step of acquiring profile identification information (Pathak, Fig. 2, elements 157, 205, 210, 215; col. 6, lines 14-23) in which information indicating a plurality of profile elements regarding content is connected (Pathak, Figs. 4A and 4B; col. 11, line 30 – col. 12, line 15); and a step of processing content on a basis of profile identification information (Pathak, col. 12, lines 17-67).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for 
 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 5, 6, 9, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Pathak and Berkoff (U.S. 9,827,080).

With respect to claim 1, Pathak teaches an information processing apparatus comprising: a storage unit configured to store profile identification information (Pathak, Fig. 2, elements 157, 205, 210, 215; col. 6, lines 14-23) in which information indicating a plurality of profile elements regarding content is connected (Pathak, Fig. 2, elements 157, 205, 210, 215; col. 6, line 24 – col. 7, line 42).
Pathak does not explicitly teach a transmission unit configured to send the profile identification information to another device.
However, Berkoff teaches a transmission unit configured to send the profile identification information to another device (Berkoff, col. 8, lines 1-25).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Pathak in view of Berkoff in order to enable a transmission unit configured to send the profile identification information to another device. One would be motivated to do so in order to support custom negotiation of content formats (Berkoff, col. 4, line 39).	
With respect to claim 2, the combination of Pathak and Berkoff teaches the invention described in claim 1, including the information processing apparatus wherein the profile identification information includes at least a profile element regarding a container format of content (Pathak, Fig. 2, elements 157, 205, 210, 215; col. 6, line 24 – col. 7, line 42).
The combination of references is made under the same rationale as claim 1 above.

With respect to claim 5, the combination of Pathak and Berkoff teaches the invention described in claim 1, including the information processing apparatus wherein at least one of the plurality of profile elements contains a nested profile element (Pathak, Fig. 2, elements 157, 205, 210, 215; col. 6, line 24 – col. 7, line 42).
The combination of references is made under the same rationale as claim 1 above.

With respect to claim 6, the combination of Pathak and Berkoff teaches the invention described in claim 5, including the information processing apparatus wherein classification of a profile element or other supplemental information is described in a nested profile element (Pathak, Fig. 4A; col. 11, line 30 – col. 12, line 15).
The combination of references is made under the same rationale as claim 1 above.	

With respect to claim 9, the combination of Pathak and Berkoff teaches the invention described in claim 1, including the information processing apparatus wherein the transmission unit sends the profile identification information to the another device in accordance with a content directory service (CDS) of a universal plug and play (UPnP) standard (Berkoff, col. 8, lines 1-25).
The combination of references is made under the same rationale as claim 1 above.

With respect to claim 10, Pathak teaches an information processing method comprising: a step of storing, into a storage unit, profile identification information (Pathak, Fig. 2, elements 157, 205, 210, 215; col. 6, lines 14-23) in which information indicating a plurality of profile elements regarding content is connected (Pathak, Fig. 2, elements 157, 205, 210, 215; col. 6, line 24 – col. 7, line 42).
Pathak does not explicitly teach a step of sending the profile identification information to another device.
However, Berkoff teaches a step of sending the profile identification information to another device (Berkoff, col. 8, lines 1-25).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Pathak in view of Berkoff in order to enable a step of sending the profile identification information to another device. One would be motivated to do so in order to support custom negotiation of content formats (Berkoff, col. 4, line 39).	


Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Pathak in view of Berkoff and further in view of Su et al. (U.S. 10,057,366).

With respect to claim 3, Pathak teaches the invention described in claim 1, including an information processing apparatus comprising: a storage unit configured to store profile identification information (Pathak, Fig. 2, elements 157, 205, 210, 215; col. 6, lines 14-23) in which information indicating a plurality of profile elements regarding content is connected (Pathak, Fig. 2, elements 157, 205, 210, 215; col. 6, line 24 – col. 7, line 42).
Pathak does not explicitly teach a transmission unit configured to send the profile identification information to another device.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Pathak in view of Berkoff in order to enable a transmission unit configured to send the profile identification information to another device. One would be motivated to do so in order to support custom negotiation of content formats (Berkoff, col. 4, line 39).	
	The combination of Pathak and Berkoff does not explicitly teach the information processing apparatus wherein the profile identification information includes at least one of a profile element regarding a protection format applied to content and a profile element regarding an encoding format of content.
However, Su teaches the information processing apparatus wherein the profile identification information includes at least one of a profile element regarding a protection format applied to content and a profile element regarding an encoding format of content (Su, col. 10, line 60 – col. 11, line 29).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Pathak and Berkoff in view of Su in order to enable the information processing apparatus wherein the profile identification information includes at least one of a profile element regarding a protection format applied to content and a profile element regarding an encoding format of content. One would be motivated to do so in order to enable effective and accurate content identification for caching of adaptive video streaming that does not require modification of existing video streaming protocols (Su, col. 3, lines 8-10).	

With respect to claim 4, the combination of Pathak, Berkoff, and Su teaches the invention described in claim 3, including the information processing apparatus wherein the profile identification 
The combination of references is made under the same rationale as claim 3 above.


Claims 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Pathak and further in view of Su.

With respect to claim 14, Pathak teaches the invention described in claim 12, including an information processing apparatus comprising: an acquisition unit configured to acquire profile identification information (Pathak, Fig. 2, elements 157, 205, 210, 215; col. 6, lines 14-23) in which information indicating a plurality of profile elements regarding content is connected (Pathak, Figs. 4A and 4B; col. 11, line 30 – col. 12, line 15); and a processing unit configured to process content on a basis of profile identification information (Pathak, col. 12, lines 17-67).
Pathak does not explicitly teach the information processing apparatus wherein the profile identification information includes at least one of a profile element regarding a protection format applied to content and a profile element regarding an encoding format of content, and processability of the content is determined on a basis of whether or not the processing unit supports a protection format indicated in a profile element regarding a protection format, or, alternatively, whether or not a decoder provided in the processing unit supports an encoding format indicated in a profile element regarding an encoding format.
However, Su teaches the information processing apparatus wherein the profile identification information includes at least one of a profile element regarding a protection format applied to content and a profile element regarding an encoding format of content (Su, col. 10, line 60 – col. 11, line 29), and 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Pathak in view of Su in order to enable the information processing apparatus wherein the profile identification information includes at least one of a profile element regarding a protection format applied to content and a profile element regarding an encoding format of content, and processability of the content is determined on a basis of whether or not the processing unit supports a protection format indicated in a profile element regarding a protection format, or, alternatively, whether or not a decoder provided in the processing unit supports an encoding format indicated in a profile element regarding an encoding format. One would be motivated to do so in order to enable effective and accurate content identification for caching of adaptive video streaming that does not require modification of existing video streaming protocols (Su, col. 3, lines 8-10).	

With respect to claim 15, the combination of Pathak and Su teaches the invention described in claim 12, including the information processing apparatus wherein the profile identification information includes at least one of a profile element regarding an encoding format of video and a profile element regarding an encoding format of audio (Su, col. 10, line 60 – col. 11, line 29), and processability of the content is determined on a basis of whether or not a video decoder provided in the processing unit supports an encoding format of video indicated in a profile element regarding an encoding format of video, or, alternatively, whether or not an audio decoder provided in the processing unit supports an encoding format of audio indicated in profile identification information regarding an encoding format of audio (Su, col. 10, line 60 – col. 11, line 29).


Allowable Subject Matter
Claims 7, 8, and 17-19 are objected to as being dependent upon rejected base claims, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alicia Baturay whose telephone number is (571) 272-3981. The examiner can normally be reached at 7am – 4pm, Mondays – Thursdays, Eastern Time.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wing Chan can be reached on (571) 272-7493. The fax number for the organization where this application or proceeding is assigned is (571) 273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).




/Alicia Baturay/
Primary Examiner, Art Unit 2441

February 7, 2022